ORDER GRANTING REINSTATEMENT

On November 18, 2002, this Court suspended the petitioner, David Charles Johnson, for two (2) years without automatic reinstatement. Petitioner filed his petition for reinstatement on July 20, 2005. On November 6, 2006, the Indiana Supreme Court Disciplinary Commission, pursuant to Ind. Admission and Discipline Rule 23 § 18(b), filed its recommendation that the petitioner be reinstated to the practice of law in this state.
And this Court, being duly advised, finds that the recommendation of the Commission should be followed and that, accordingly, the petitioner should be reinstated as a member of the bar of this state.
IT IS, THEREFORE, ORDERED that the petition for reinstatement of the petitioner, David Charles Johnson, is hereby GRANTED. The petitioner is reinstated as a member of the bar of this state.
All Justices concur.